TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00015-CV



                                   In re Christine E. Reule


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and emergency motion to stay deposition are

denied. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Melissa Goodwin, Justice



Before Justices Puryear, Goodwin, and Field

Filed: January 10, 2014